DISMISS and Opinion Filed September 15, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00468-CV

                            IN THE MATTER OF T.P., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-77361-X

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that he no longer wishes to pursue this appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




130468F.P05
                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF T.P., A CHILD                    On Appeal from the 305th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-13-00468-CV                                Trial Court Cause No. JD-77361-X.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered September 15, 2014




                                            –2–